Fourth Court of Appeals
                                            San Antonio, Texas
                                                  October 12, 2015


                                   No. 04-15-00420-CR and 04-15-00421-CR


                                         Jose Luis GARZA-RAMIREZ,
                                                    Appellant

                                                        v.
                                                    The State of
                                               The STATE of Texas,
                                                     Appellee

                         From the County Court at Law No. 13, Bexar County, Texas
                                    Trial Court No. 478490 and 478491
                            The Honorable Crystal D. Chandler, Judge Presiding

                                                      ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to November 9, 2015.

                                                               PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Michael D. Robbins                              Nicolas A. LaHood
                 Appellate Public Defender's Office              District Attorney, Bexar County
                 101 W. Nueva, Suite 310                         101 W. Nueva, Suite 370
                 Paul Elizondo Tower 1                           San Antonio, TX 78205
                 San Antonio, TX 78205